Case 2:17-cv-11910-MAG-DRG ECF No. 457-74 filed 10/23/18   PageID.12137   Page 1 of
                                      7




          EXHIBIT 14
           Redacted per Court's Order ECF 338
Case 2:17-cv-11910-MAG-DRG ECF No. 457-74 filed 10/23/18   PageID.12138   Page 2 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-74 filed 10/23/18   PageID.12139   Page 3 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-74 filed 10/23/18   PageID.12140   Page 4 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-74 filed 10/23/18   PageID.12141   Page 5 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-74 filed 10/23/18   PageID.12142   Page 6 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-74 filed 10/23/18   PageID.12143   Page 7 of
                                      7
